Citation Nr: 0411257	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-21 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.  


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to October 
1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an August 2002 decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which 
denied entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, United 
States Code.  

FINDINGS OF FACT

1.  The veteran was honorably discharged from active duty on 
October 20, 1992.

2.  The veteran had no physical or mental disability which 
prevented him from initiating or completing his chosen program of 
education during his period of eligibility for Chapter 30 
education benefits, which ended on October 20, 2002.



CONCLUSION OF LAW

The criteria for an extension of the applicable delimiting date 
for receiving educational assistance benefits under Chapter 30, 
Title 38, United States Code, have not been met.  38 U.S.C.A. § 
3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. 
§§ 5100 to 5107 (West 2002)] was enacted.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim for VA 
benefits.  It also redefines the obligations of VA with respect to 
its duty to assist a claimant in the development of a claim.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The veteran in this action has specifically stated that he is not 
contesting the law in this case, only the RO's decision not to 
grant him an exception to the law.  The veteran is requesting an 
extension of his delimiting date for Chapter 30 educational 
assistance benefits because he and his wife were working overseas 
as missionaries from May 1995 to May 2001.  The veteran has 
clearly articulated in an October 2001 statement that he was not 
medically incapacitated during his period of eligibility for 
Chapter 30 benefits and that he does not have a later period of 
active duty.  

The facts presented by the veteran are not in contention and the 
factual evidence is not dispositive of this case.  Rather, this 
case involves statutory interpretation.  Because the VCAA has no 
effect on claims when the question is limited to a matter of law, 
including statutory interpretation, the Board need not determine 
if VA met the duty to assist and duty to notify requirements of 
the VCAA.  See Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).

As for the veteran's argument that the delimiting date for his 
Chapter 30 educational assistance benefits should be extended due 
the fact that he served as a missionary overseas for six years, 
the Board is sympathetic to the veteran's circumstances but 
ultimately finds no merit to this argument within the law.  

Chapter 30, Title 38, of the United States Code, sets forth 
provisions to allow for educational assistance for members of the 
Armed Forces after their separation from military service.  The 
purpose of an educational assistance program for certain veterans 
and service members is stated in 38 U.S.C.A. § 3001.  38 C.F.R. § 
21.7050(a) sets out a ten-year time limitation for Chapter 30 
educational assistance benefits.  The time limitation begins to 
run on the date of the veteran's last discharge or release from a 
period of active duty of ninety days or more of continuous 
service.  38 C.F.R. § 21.7051(a) allows for an extension of the 
delimiting period upon a showing that the veteran was prevented 
from initiating or completing his chosen program of education 
within the otherwise applicable eligibility period because of a 
physical or mental disability that did not result from the 
veteran's willful misconduct.  The regulation further states that 
it must be clearly established by medical evidence that such a 
program of education was medically infeasible and that VA will not 
consider a veteran who was disabled for a period of thirty days or 
less as having been prevented from initiating or completing a 
chosen program, unless the evidence establishes that the veteran 
was prevented from enrolling or reenrolling in the chosen program 
or was forced to discontinue attendance because of the short 
disability.  See 38 C.F.R. § 21.7051(a)(2).  

The veteran was discharged from active service on October 20, 
1992, and the period of eligibility for Chapter 30 benefits ended 
on October 20, 2002.  The veteran applied for an extension of the 
delimiting date in July 2001 and again in July 2002.  As 
previously noted, the veteran is requesting an extension because 
he served as an overseas missionary from May 1995 to May 2001 and 
was therefore unable to pursue his education goals at that time.  
In an October 2001 statement, the veteran stated that he did not 
have a later date of active duty and he did not have a physical 
disability.  There is no medical evidence demonstrating a mental 
disability during that time period.  

Finally, the Board notes the veteran has stated that he was 
informed by someone in a VA office that exceptions had been made 
and extensions of delimiting dates given for persons involved in 
missionary service.  However, that fact alone is insufficient to 
confer entitlement to an extension of the delimiting date under 
Chapter 30.  In this regard, the Unites States Court of Appeals 
for Veterans Claims has held that the remedy for breach of any 
obligation to provide accurate information about entitlement or 
eligibility before or after discharge cannot involve payment of 
benefits where the statutory entitlement or eligibility 
requirements for those benefits are not met.  See Harvey v. Brown, 
6 Vet. App. 416, 424 (1994); see also McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (holding that because the payment of government 
benefits must be authorized by statute, the fact that a veteran 
may have received erroneous advice from a government employee 
cannot be used to estop the government from denying benefits).  

Although the Board is sympathetic to the veteran's circumstances, 
the Board is required to follow applicable VA law and regulations, 
and is without legal authority to grant the veteran an extension 
of the delimiting date.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 
21.7051.  Accordingly, the Board finds that the eligibility period 
for Chapter 30 benefits expired on October 20, 2002, and the 
criteria for an extension of the delimiting date have not been 
met.  



ORDER

Entitlement to an extension of the delimiting date for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, beyond October 20, 2002, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



